Citation Nr: 0330493	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for torn rotator cuff, left shoulder, between May 10, 
1995 and September 8, 1996.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, between November 1, 1996 and January 22, 2001.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from January 23, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 2001 decision the Board denied the veteran's 
claim for an initial evaluation in excess of 10 percent for 
postoperative residuals of a torn rotator cuff, left 
shoulder.  The veteran appealed.

In August 2002, a Joint Motion for Remand was filed with the 
Unites States Court of Appeals for Veterans Claims (Court), 
requesting that the issue of the disability rating for a torn 
rotator cuff, left shoulder, on appeal from an initial grant 
of compensation under the provisions of 38 U.S.C.A. § 1151 be 
remanded for additional development.  In the motion, the 
parties also agreed that the Board should address whether the 
veteran is entitled to a separate rating for his arthritis of 
the acromioclavicular joint pursuant to Lichtenfels v. 
Derwinski, 1 Vet. App. 488 (1991).  The Board was also to 
discuss whether the veteran is entitled to a separate rating 
for impingement syndrome, and whether Esteban v. Brown, 6 
Vet. App. 259 (1994) provides a basis for a separate rating 
with regard to the acromioclavicular joint arthritis.  The 
Court granted the motion and remanded the case to the Board 
for readjudication in September 2002.

The Board remanded this matter in February 2003.  The 
requested development has been accomplished and the issue has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Between May 10, 1995 and September 8, 1996 the veteran's 
torn rotator cuff, left shoulder was manifested by complaints 
of left shoulder pain, crepitus on movement but was not 
productive of ankylosis, functional loss equating to 
limitation of motion of the arm to the shoulder level, 
impairment or deformity of the humerus, dislocation at the 
scapulohumeral joint, dislocation of the clavicle or scapula, 
or nonunion of the clavicle or scapula with loose movement.  

2.  Between November 1, 1996 and January 22, 2001 the 
veteran's torn rotator cuff, left shoulder was manifested by 
pain and weakness in the rotator cuff; passive abduction of 
70 degrees and flexion of 90 degrees.  

3.  From January 23, 2001 the veteran's torn rotator cuff, 
left shoulder was manifested by significant left upper 
extremity limitation of motion due to pain which did not 
prevent movement of the arm above shoulder level; left 
shoulder area tenderness; and no evidence of clavicular 
malunion or non-union.  

4.  The manifestations of postoperative residuals of a torn 
rotator cuff, left shoulder, are impingement and limitation 
of motion of the minor arm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for torn rotator cuff, left shoulder, between May 10, 
1995 and September 8, 1996 have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 
5203 (2002).  

2.  The criteria for a 20 percent disability rating for 
postoperative residuals of a torn rotator cuff, left 
shoulder, between November 1, 1996 and January 22, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 
4.71a, Diagnostic Codes 5203, 5201 (2002).  

3.  The criteria for an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from January 23, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, 4.71a, 
Diagnostic Code 5201 (2002).  

4.  A separate rating for arthritis of the left 
acromioclavicular joint and left shoulder impingement 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), Part 4, 4.71a, Diagnostic Codes 5003, 5201 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The April 2003 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the 
claims.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded VA examinations in March 1995, August 
2002 and March 2003.  See 38 U.S.C.A § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2002).  At the March 
1995 VA examination it was noted that the veteran was right 
handed as per history.  The veteran's torn rotator cuff is of 
this left shoulder, which is his minor extremity.  A 20 
percent disability evaluation is warranted for limitation of 
motion of the minor arm when motion is possible to either the 
shoulder level or a point midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of movement to a point 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2002).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. § 
4.71 (2002).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App.  
202, 204-7 (1995).  

I.  Between May 10, 1995 and September 8, 1996  

Based upon a review of the evidence of record, the Board 
finds that the veteran's torn rotator cuff, left shoulder 
does not warrant an increased rating and was appropriately 
rated as 10 percent disabling under Diagnostic Code 5203 
between May 10, 1995 and September 8, 1996.  In this regard, 
the evidence shows that the veteran has complained of left 
shoulder pain.  At the March 1995 VA examination he 
complained of some pain in the shoulder on active and passive 
abduction and rotation behind his back but not on forward 
flexion or external rotation.  Active and passive abduction 
was 170 degrees and rotation behind his back was to L1 but 
not on forward flexion of 180 degrees or external rotation of 
60 degrees.  The veteran's left shoulder had normal contour 
and was not tender.  The diagnoses were probably subacromial 
bursitis left shoulder and possible recurrent subluxation 
left shoulder.  

The VA outpatient treatment records show that in the veteran 
had hyperabduction injury in June 1995.  In July 1995 he had 
painful abduction and pain on range of motion.  In August 
1995 motor strength was normal and abduction was intact.  
There was pain on movement in August 1996.  In September 1996 
the veteran had good strength.  Nevertheless, without 
evidence of nonunion of the left clavicle or scapula with 
loose movement or evidence of dislocation of either the left 
clavicle or scapula, a higher rating of 20 percent for the 
veteran's torn rotator cuff, left shoulder cannot be awarded 
under Diagnostic Code 5203.  Additionally, there is no 
evidence of a complete dislocation or malunion of the humerus 
such as required under Diagnostic Code 5202 for a higher 
rating.  

Thus, the objective findings with regard to the veteran's 
torn rotator cuff, left shoulder have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which was assigned 
from May 10, 1995 to September 8, 1996.  In view of this, the 
Board finds that the 10 percent evaluation assigned from May 
10, 1995 to September 8, 1996 for the veteran's torn rotator 
cuff, left shoulder contemplates his complaints of pain 
associated with his left shoulder disability and compensates 
him for it.  See 38 C.F.R. §§ 4.40, 4.45; Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 (1996).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the 
disability's pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Between November 1, 1996 and January 22, 2001

VA outpatient treatment records show that in September 2000 
the veteran complained of continued pain.  Passive abduction 
was 70 degrees and flexion was 90 degrees.  There was 
weakness in the rotator cuff.  The assessment was probable 
chronic rotator cuff tear.  

This evidence does not indicate that there is nonunion of the 
clavicle with loose movement or dislocation of the clavicle 
that might warrant a 20 percent evaluation under Diagnostic 
Code 5203.  Nor is there evidence of ankylosis that would 
support application of Diagnostic Code 5200 for ankylosis of 
scapulohumeral articulation, or of other impairment of the 
humerus that would support the use of Diagnostic Code 5202.  

In reviewing the evidence in a light most favorable to the 
veteran, the Board finds that an increased rating to 20 
percent under Diagnostic Code 5201, between November 1, 1996 
and January 22, 2001 is warranted.  As previously stated, 
under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).  The 
September 2000 VA outpatient treatment record showed that the 
veteran's passive abduction was 70 degrees and flexion was 90 
degrees.  Thus, the Board observes that the veteran 
specifically demonstrated limitation of motion of the left 
arm at shoulder level as required for a 20 percent evaluation 
under Diagnostic Code 5201.  

The Board concludes that a higher rating is not warranted 
because there is no indication in the record that the 
veteran's disability equates to greater loss of motion.  In 
order to receive a 30 percent rating under Diagnostic Code 
5201, limitation of motion must be to 25 degrees from the 
side.  Consequently, even with consideration of the pain he 
experiences, the Board finds that his disability is best 
characterized by the criteria for a 20 percent rating.  38 
C.F.R. § 4.7.

III.  From January 23, 2001  

At the August 2002 VA examination the veteran had a well-
healed surgical scar over the acromioclavicular joint.  He 
had tenderness to palpation of the acromioclavicular joint as 
well as over the anterior aspect of the shoulder.  Flexion 
was 90 to 100 degrees; abduction was 80 to 90 degrees.  
Internal rotation was 65 degrees and external rotation was 40 
degrees.  The veteran had pain on extremes of motion.  
Strength of the shoulder was 4/5.  

In a September 2002 rating decision the RO increased the 
evaluation for postoperative residuals of a torn rotator 
cuff, left shoulder, to 20 percent effective January 23, 
2001.  

At the March 2003 VA examination the veteran had significant 
tenderness to palpation over the acromiclavicular joint of 
the left shoulder as well as over the anterior aspect of the 
shoulder.  He was able to slowly actively flex the shoulder 
to 100 degrees with pain.  The veteran had further flexion to 
110 degrees with minimal passive assistance with complaints 
of pain.  Abduction was to 85 degrees actively and passively 
he had 90 degrees of abduction.  There was also pain.  He 
demonstrated 60 degrees of internal rotation and 40 degrees 
of external rotation with complaints of pain particularly on 
extremes of motion.  Strength of the shoulder was 4/5.  The 
December 2002 x-ray revealed that there was no acute fracture 
or dislocation.  No acute fracture was identified.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
postoperative residuals of a torn rotator cuff, left 
shoulder, have not been shown to be manifested by either 
actual or functional limitation of movement of the left upper 
extremity to a point 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2002).  Indeed, the veteran was 
repeatedly shown to be able to raise his left upper extremity 
well beyond shoulder level.  In the absence of such 
impairment, the Board concludes that the current 20 percent 
evaluation adequately reflects the degree of disability 
associated with the veteran's postoperative residuals of a 
torn rotator cuff, left shoulder.  

IV.  Separate rating for Arthritis of the Acromioclavicular 
Joint and for Impingement Syndrome 

In September 2002 the Court granted the August 2002 Joint 
Motion for Remand and remanded the case to the Board for 
readjudication.  Specifically, the Board was to address 
whether the veteran is entitled to a separate rating for his 
arthritis of the acromioclavicular joint pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. 488 (1991).  The Board 
was also to discuss whether the veteran is entitled to a 
separate rating for impingement syndrome, and whether Esteban 
v. Brown, 6 Vet. App. 259 (1994) provides a basis for a 
separate rating with regard to the acromioclavicular joint 
arthritis.  

At the March 1995 VA examination active and passive abduction 
was 170 degrees, rotation behind his back to L1, forward 
flexion was 180 degrees and external rotation was 60 degrees.  
VA outpatient treatment records show that in July 1995 there 
was positive impingement.  The veteran complained of pain and 
weakness.  In August 1995 left shoulder x-rays were within 
normal limits.  The July 1996 MRI revealed osteoarthritis of 
the acromioclavicular joint with impingement of the 
supraspinatus tendon which was otherwise normal.  The left 
shoulder was otherwise normal.  The veteran had full active 
and passive range of motion in August 1996.  There was pain 
and crepitus on movement in August 1996.  The impression was 
left shoulder degenerative joint disease.  In September 1996 
there was definite impingement and mild suprasperatus 
atrophy.  The veteran had full range of motion.  

A left shoulder acromioplasty was performed in September 
1996.  The preoperative diagnoses were left impingement 
syndrome, left acromioclavicular joint arthritis and possible 
left rotator cuff tear.  The postoperative diagnoses were 
impingement syndrome, left shoulder, acromioclavicular joint 
arthritis and partial rotator cuff tear.  

At the August 2002 VA examination the veteran had a positive 
Hawkins' impingement sign of the left shoulder.  X-rays 
revealed progression of the asymmetric degenerative changes 
of the glenohumeral joint.  Sclerosis of the humeral head at 
the attachment of the rotator cuff.  To address the Deluca 
provision the August 2002 VA examiner indicated that the 
veteran had pain and limitation of motion of the shoulder.  
He was also, noted to have weakness on strength testing.  
Certainly pain could further limit functional ability during 
a flare-up or with increased use as described.  It was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion, as these matters could 
not be determined with any degree of medical certainty.  

At the March 2003 VA examination the veteran had a positive 
Hawkins impingement sign.  The December 2002 x-ray revealed 
mild degenerative changes involved with the acromiclavicular 
joint and head of the humerus.  To address the Deluca 
provisions, there was pain and limitation of motion as noted.  
The veteran also had mild weakness on strength testing of the 
left shoulder.  Certainly, it was felt that he would have 
limitation of function due to the pain, limitation of motion, 
and mild weakness of the shoulder.  It was not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion, as these maters could not be 
determined with any degree of medical certainty.  

In response to the Board's remand questions the March 2003 VA 
examiner stated that there was no way of knowing as to 
whether the veteran had impingement of the left shoulder 
before the incident, which occurred in x-ray, but the 
examiner suspected there was some limitation of motion in the 
shoulder, which was the reason that the arm was apparently 
tied overhead.  In any event, the March 2003 VA examiner 
thought that the impingement was a part of the disease 
process going on in his shoulder.  The examiner thought that 
it was more likely than not that the acromioclavicular joint 
had arthritic changes, which pre-existed the incident in the 
X-ray Department and the impingement of the tendon resulted 
from degeneration of the tendon substance with associated 
inflammation along with the degenerative changes of the 
acromioclavicular joint.  The impingement was part and 
partial of the degenerative process in the shoulder and was 
not considered a separate entity in the examiner's opinion.  

To summarize the March 2003 VA examiner thought it was likely 
as not that the impingement of the supraspinatus tendon was a 
preexisting condition, which became more symptomatic after 
the incident, which occurred while obtaining the x-ray.  The 
examiner thought it was least as likely as not that the 
osteoarthritis of the left acromioclavicular joint preexisted 
to the May 10th 1995 injury.  As previously noted, the 
veteran had a history of osteoarthritis, for which he had 
prior bilateral total knee replacements.  

In August 1998, VA General Counsel issued VAOPGCPREC 9-98.  
In this opinion, the General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available.  In 
the case of Esteban v. Brown, The Court noted that while 
pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings.  
Esteban, 6 Vet. App. at 261.  The critical element is that 
none of the symptomatology for one condition is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Id. at 262.

Consideration has been given to assigning separate ratings 
for arthritis of the acromioclavicular and impingement 
syndrome.  The provisions of 38 C.F.R. § 4.14 provide that an 
evaluation of the same manifestations under different 
diagnoses is not appropriate.  However, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned unless it 
constitutes the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  It is concluded 
that such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit pyramiding.  The critical element is 
that none of the symptomatology is duplicative or 
overlapping; the manifestations and the disabilities must be 
separate and distinct.  Id. at 262.  It is the Board's 
reading of these provisions that the manifestations of 
arthritis of the acromioclavicular, impingement syndrome and 
the veteran's postoperative residuals of a torn rotator cuff, 
left shoulder all contemplate limitations due to pain.  There 
is no "entirely different function" affected by the arthritis 
of the acromioclavicular and impingement syndrome versus the 
postoperative residuals of a torn rotator cuff, left shoulder 
that would warrant a separate evaluation.  See 38 C.F.R. § 
4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  The pain and 
functional limitations caused by the postoperative residuals 
of a torn rotator cuff, left shoulder are contemplated in the 
rating for limitation of motion of the minor arm that has 
been assigned.  Thus a separate rating for arthritis and 
impingement pursuant to Diagnostic Code 5010 for traumatic 
arthritis and 5201 for limitation of shoulder motion, would 
violate the principle against pyramiding as the veteran's 
evaluations for postoperative residuals of a torn rotator 
cuff, left shoulder, are based on impingement and limitation 
of shoulder motion.  38 C.F.R. § 4.40, et seq. does not 
provide a basis for the assignment of a separate or increased 
disability rating.


ORDER

An initial evaluation in excess of 10 percent for torn 
rotator cuff, left shoulder, between May 10, 1995 and 
September 8, 1996, is denied.  

An initial evaluation of 20 percent for postoperative 
residuals of a torn rotator cuff, left shoulder, between 
November 1, 1996 and January 22, 2001, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  

An initial evaluation in excess of 20 percent for 
postoperative residuals of a torn rotator cuff, left 
shoulder, from January 23, 2001 is denied.  

A separate evaluation for arthritis of the acromioclavicular 
joint and impingement syndrome is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

